Justice SAYLOR,
concurring.
I join the majority opinion, as I believe that it is fully consistent with this Court’s precedent governing the decennial undertaking of legislative redistricting. Nevertheless, I remain circumspect concerning the manner in which state constitutional requirements of compactness and integrity of political subdivisions have been applied by the Court in the prior decisions that are followed here, and I am receptive to the concern that the Court should not occupy an unduly passive role in the vindication of these essential precepts. I write, therefore, to express my own position that facets of the Commission’s present plan for reapportioning the Pennsylvania Legislature test the outer limits of justifiable deference, at least in the absence of some specific explanation for why the constitutional prerequisites of compactness and respect for political subdivisions cannot be accommodated simultaneous with the maintenance of substantial equality of population and enforcement of voting interests of protected groups in the manner prescribed by federal law.
Justice CASTILLE and Justice EAKIN join this concurring opinion.